227 F.3d 474 (2nd Cir. 2000)
In Re: MICROVIDEO LEARNING SYSTEMS, INC., Debtor.CALET, HIRSCH & FERRELL, Appellant,v.MICROVIDEO LEARNING SYSTEMS, INC., Appellee.
Docket No. 00-5003August Term, 1999
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
Argued: June 30, 2000Decided: September 26, 2000

Appeal by Calet, Hirsch & Ferrell from denial of motion to compel payment by the United States District Court for the Southern District of New York (Baer, J.). The Court of Appeals affirms the judgment.
DAVID M. HILLMAN, New York, NY, for Appellant.
SCOTT S. MARKOWITZ, New York, NY, for Appellee.
Before: LEVAL, PARKER, and KATZMANN, Circuit Judges.
PER CURIAM:


1
We affirm for the reasons stated by the Bankruptcy Court in In re Microvideo Learning Systems, Inc., 232 B.R. 602 (Bankr. S.D.N.Y. 1999) (Gallet, Bankr. J.).